872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mary J. WARD, DS # 222287, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.

No. 88-2585.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1988.Decided March 14, 1989.
Mary J. Ward, appellant pro se.
Linda Jenkins Thomason, Mays & Valentine, Michael Lewis Cook, Skadden, Arps, Slate, Meagher & Flom, for appellee.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Mary J. Ward appeals the district court's order disallowing her Dalkon Shield claim.  We affirm without prejudice to her right to request the district court to review the disallowance under Fed.R.Civ.P. 60(b).


2
Ward's claim was disallowed in July 1987 because she failed to return a questionnaire providing additional information about her claim.  She filed a motion for reconsideration, and a special master recommended reinstating her claim.  The district court then gave Ward another opportunity to return the questionnaire by December 21, 1987.  Ward did not return the questionnaire until January 8, 1988.  The district court therefore disallowed her claim.


3
We recently ruled that returning a questionnaire by the deadline set by the district court was necessary to establish a valid Dalkon Shield claim against A.H. Robins under the provisions of the Bankruptcy Act.  In re A.H. Robins Co., --- F.2d ----, No. 88-1012 (4th Cir.  Dec. 8, 1988).  As Ward failed to comply with this requirement, the district court acted properly in disallowing her claim.  Thus, we affirm its decision.


4
We note that the district court may reinstate a Dalkon Shield claim if a claimant files a Fed.R.Civ.P. 60(b) motion asking for reinstatement and if the district court decides that such relief is warranted.   Maressa v. A.H. Robins Co., Inc., 839 F.2d 220 (4th Cir.), cert. denied, 109 S.Ct. 76 (1988).  Accordingly, our affirmance is without prejudice to Ward's right to file such a Rule 60(b) motion.    In re A.H. Robins Co., No. 88-1012, slip op. at 15.


5
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


6
AFFIRMED.